DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-170169, filed on September 5, 2017.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 26, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

[a] movement amount calculation unit in claims 1, 3-5, 9-11, and
[a] comparison unit in claims 1-4, and
[an] output unit in claims 1-8, and
[a] score acquisition unit in claims 5-7, and
[a] weighting unit in claims 7-8, and
[a] positional information acquisition unit in claim 11.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

In claims 1, 3-5, 9-11, the limitation “movement amount calculation unit” is disclosed as movement amount calculation unit 110 in figure 1, paragraph 13, as movement amount calculation unit 112, in figure 10, paragraph 33, as movement amount calculation unit 113 in figure 22, paragraph 58, as movement amount calculation unit 114 in figure 24, paragraph 67, as movement amount calculation unit 
	In claims 1-4, the limitation “comparison unit” is disclosed as comparison unit 120 in figure 1, paragraph 13, as comparison unit 122 in figure 10, paragraph 33, and as comparison unit 123 in figure 22, paragraph 58, all of the specification as filed, as a component of the information processing apparatus in their respective figures, and interpreted as a general purpose computing device that compares the movement of an object, or in particular, a vehicle type object, with a predetermined threshold (value).
	In claims 1-8, the limitation “output unit” is disclosed as output unit 130 in figure 1, paragraph 13, as output unit 132 in figure 10, paragraph 33, as output unit 133 in figure 22, paragraph 58, as output unit 134 in figure 24, paragraph 67, as output unit 136 in figure 31, paragraph 83, and as output unit 137 in figure 40, paragraph 107, all of the specification as filed, as a component of the information processing apparatus in their respective figures, and interpreted as a repository for computation (calculation) results performed by a general purpose computing device.
In claims 5-7, the limitation “score acquisition unit”, is disclosed as score acquisition unit 164 in figure 24, paragraph 67, as score acquisition unit 166 in figure 31, paragraph 83, and as score acquisition unit 167 in figure 40, paragraph 107, all of the specification as filed, as a component of the information processing apparatus in their respective figures, and interpreted as a general purpose computing device acquiring 
In claims 7-8, the limitation “weighting unit” is disclosed as weighting unit 177 in figure 40, paragraph 107, of the specification as filed, as a component of the information processing apparatus 107, and interpreted as a general purpose computing device assigning (determining) a predetermined weight to a score acquired by the score acquisition unit of the same information processing apparatus 107.
In claim 11, the limitation “positional information acquisition unit” is disclosed as positional information acquisition unit 142 in figure 10, paragraph 33, as positional information acquisition unit 143 in figure 22, paragraph 58, as positional information acquisition unit 146 in figure 31, paragraph 83, and as positional information acquisition unit 147 in figure 40, paragraph 107, all of the specification as filed, as a component of the information processing apparatus in their respective figures, and interpreted as a general purpose computing device acquiring (receiving) positional information transmitted from a receiver apparatus external to the information processing apparatus in their respective figures.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11, 14, and 18-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-11, 14, and 18-23 are directed to method claims. Therefore, on its face, claims 1-11, 14, and 18-23 are directed to a statutory category of invention under Step 1 of the 2019 Patent Subject Matter Eligibility Guidance. Claims 1-11, 14, and 18-23 include the steps of observing, evaluating, and judging, and these steps under their broadest reason interpretation, cover certain methods of mental processes, an abstract idea. Claims 1-11, 14, and 18-23 are also directed to the abstract idea without significantly more, under Prong One and Prong Two of the Revised Step 2A and Step 2B of the 2019 Patent Subject Matter Eligibility Guidance, which is a judicial exception to 35 USC § 101.

Claim 1, under Step 2A, Prong One, recites, in part, “… calculating a movement of an object based on positional information indicating a position of the 

Claim 1, under Step 2A, Prong Two, the methods of mental processes judicial exception is not integrated into a practical application. For example, claim 1 recite the additional element of an information processing apparatus, an example of a computing device.  This limitation amounts to implementing the abstract idea on a computer.  Simply limiting the use of the abstract idea to one particular environment or field of use (e.g. computers) does not impose any meaningful limits on practicing the abstract idea. Therefore, because the additional element of a computational method is not integrated into the claim as a whole, claim 1 is directed to an abstract idea.

Claim 1, under Step 2B, does not include any additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above in Step 2A, Prong Two with respect to integration of the abstract idea into a practical application, the additional element of limiting the use of the idea to one particular environment (i.e., a computer) employs generic computer functions to execute 

Similarly, dependent claims 2-4, and 9-11 has been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination. Dependent claims 2-4, and 9-11 when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 for the same reasons as claim 1. The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.

Claim 5, under Step 2A, Prong One, recites, in part, “… calculating a movement of an object based on positional information indicating a position of the object … acquiring a score corresponding to the movement … outputting the score …”, are steps describing concepts that can be performed in the human mind and thus grouped as a certain mental process, an abstract idea.  Specifically, claim 5 articulates the steps of observing a plurality of positional information (over time) and evaluating (calculating) a movement based on the positional information observations, followed by judging (acquiring) a score corresponding to the movement to determine (outputting) a score result, are mental processes. Claim 5 is reciting a judicial exception of an abstract idea.

Claim 5, under Step 2A, Prong Two, the methods of mental processes judicial exception is not integrated into a practical application. For example, claim 5 recite the additional element of an information processing apparatus, an example of a computing device.  This limitation amounts to implementing the abstract idea on a computer.  Simply limiting the use of the abstract idea to one particular environment or field of use (e.g. computers) does not impose any meaningful limits on practicing the abstract idea. Therefore, because the additional element of a computational method is not integrated into the claim as a whole, claim 5 is directed to an abstract idea.

Claim 5, under Step 2B, does not include any additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above in Step 2A, Prong Two with respect to integration of the abstract idea into a practical application, the additional element of limiting the use of the idea to one particular environment (i.e., a computer) employs generic computer functions to execute an abstract idea and, therefore, does not add significantly more. Limiting the use of the abstract idea to a particular environment or field of use cannot provide an inventive concept. Therefore, claim 5 is not patent eligible.

Similarly, dependent claims 6-8 has been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination. Dependent claims 6-8 when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 for the same reasons as claim 5. The additional 

Regarding claims 14 and 18-23, independent claim 14 is a method for outputting a result of positioning and is the identical method performed by the information processing apparatus of independent claim 1, and similarly, dependent claims 18-23 of independent claim 14 are also performing identical methods corresponding to dependent claims 2-4 and 9-11 of independent claim 1, therefore claims 14 and 18-23 are also patent ineligible under 35 U.S.C. 101 for the same respective rationale as claims 1-4, and 9-11.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9-11,14 and 18-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yano (JP-2005265690-A).

Regarding claim 1, Yano teaches an information processing apparatus (see Yano, Abstract, paragraph 1, regarding “an accuracy determination system, an accuracy determination device, and a server device that determine the accuracy of position coordinates calculated based on reception results of satellite signals transmitted from GPS satellites”, an example of an information processing apparatus) comprising: movement amount calculation unit for calculating a movement of an object based on positional information indicating a position of the object calculated by satellite positioning (see Yano, paragraphs 25, 73, and 100, regarding “a position displacement amount calculating means for calculating the displacement amount in the altitude direction per unit time of the (GPS) coordinates calculated by the calculating means”, an example of a movement amount calculation unit based on positional information calculated by satellite positioning, and “a moving amount (displacement amount) Δz in the altitude direction per unit time of the current position coordinate P calculated by the GPS receiver 11 is calculated (S410), and the difference δ is obtained”); comparison unit for comparing the movement calculated by the movement amount calculation unit with a predetermined threshold (see Yano, paragraphs 28 and 33 regarding “comparison determination unit determines that the difference between the movement amount calculated by the movement amount calculation unit and the displacement amount calculated by the displacement amount calculation unit is less than a predetermined threshold. It is preferable that the accuracy of the coordinates calculated by the calculation unit is determined to be high, and the accuracy of the coordinates calculated by the position calculation unit is determined to be low when the difference is equal to or greater than a threshold value. In this way, with a simple configuration, it is possible to determine the accuracy of coordinates based on the movement amount calculated by the movement amount calculation unit and the displacement amount calculated by the displacement amount calculation unit”); and output unit for outputting a result of the comparison made in the comparison unit (see Yano, figure 2, paragraph 38, regarding display device 25 “for displaying various information (such as a map)”).

Regarding claim 2, Yano teaches the information processing apparatus according to claim 1, including wherein the output unit outputs a result of positioning using the positional information of the object based on a result of the comparison made in the comparison unit (see Yano, paragraphs 73-74, and 88, regarding when “the accuracy of the GPS positioning result obtained in the comprehensive determination processing is the “low” level. Judge whether or not. If it is determined that the level of accuracy is the “low” level (Yes in S740), the process proceeds to S750 so that the vehicle position is not specified by GPS navigation (GPS navigation off), and various sensors are set. The vehicle position is specified by the estimated navigation used”, and therefore the output results may switch between GPS navigation and “estimated navigation using various sensors” based on the accuracy level of the GPS navigation as determined by the comparison unit).

Regarding claim 3, Yano teaches the information processing apparatus according to claim 2, including wherein when the movement calculated by the movement amount calculation unit is within a predetermined range indicated by the threshold based on the result of the comparison made in the comparison unit, the output unit outputs the result of positioning using the positional information of the object (see Yano, paragraphs 8 and 47, regarding “when the altitude (movement amount) at which the vehicle can exist or the distance that the vehicle can move per unit time is regarded as an appropriate (predetermined) range, and a value exceeding the (predetermined) range is calculated (outputted) as the positioning (positional information) result”).

Regarding claim 4, Yano teaches the information processing apparatus according to claim 2, including wherein when the movement calculated by the movement amount calculation unit is not within a predetermined range indicated by the threshold based on the result of the comparison made in the comparison unit, the output unit outputs a result of positioning using other positional information, different from the result of positioning using the positional information of the object (see Yano, paragraphs 73-74, and 88, regarding when “the accuracy of the GPS positioning result obtained in the comprehensive determination processing is the “low” level. Judge whether or not. If it is determined that the level of accuracy is the “low” level (Yes in S740), the process proceeds to S750 so that the vehicle position is not specified by GPS navigation (GPS navigation off), and various sensors are set. The vehicle position is specified by the estimated navigation used”, and therefore the output results may switch between GPS navigation and “estimated navigation using various sensors” based on the accuracy level of the GPS navigation as determined by the comparison unit, for example, when the GPS accuracy is low due to a GPS position value exceeding an appropriate (predetermined) range, the outputted (positional) result of the estimated navigation using various (other) sensors would be different from the positional information based on the “inaccurate” GPS position).

Regarding claim 9, Yano teaches the information processing apparatus according to claim 1, including wherein the movement amount calculation unit calculates at least one of a moving speed of the object, an acceleration of the object, a moving angle of the object with respect to a direction parallel to a ground surface, and a moving angle of the object with respect to a direction perpendicular to the ground surface as the movement of the object based on the positional information (see Yano, figure 5, paragraph 46, regarding “CPU 31 (component of a movement amount calculation unit) calculates the velocity (speed/magnitude and direction) vector V = (Vx, Vy, Vz) of the vehicle 3 in the three-dimensional coordinate system based on the acquired position coordinates of the predetermined period (S120)”) .

Regarding claim 10, Yano teaches the information processing apparatus according to claim 1, including wherein the movement amount calculation unit calculates the movement of the object based on a plurality of positional information pieces respectively acquired at predetermined cycles (see Yano, figure 5, paragraph 46, regarding “CPU 31 (component of a movement amount calculation unit) calculates the velocity (speed/magnitude and direction) vector V = (Vx, Vy, Vz) of the vehicle 3 in the three-dimensional coordinate system based on the acquired (plurality of) position(al) coordinates of the predetermined (cycles) period (S120)”).

Regarding claim 11, Yano teaches the information processing apparatus according to claim 1, including further comprising positional information acquisition unit for acquiring the positional information of the object, wherein the movement amount calculation unit calculates the movement of the object based on the positional information acquired by the positional information acquisition unit (see Yano, figure 2, paragraphs 38 and 42, regarding “navigation control circuit 30 (positional informational acquisition unit) includes coordinates P representing the current position of the vehicle 3 obtained from the GPS receiver 11”).

Regarding claims 14 and 18-23, independent claim 14 is a method for outputting a result of positioning and is the identical method performed by the information processing apparatus of independent claim 1, and similarly, dependent claims 18-23 of independent claim 14 are also performing identical methods corresponding to dependent claims 2-4 and 9-11 of independent claim 1, therefore claims 14 and 18-23 are also rejected under 35 U.S.C. 102(a)(1) for the same respective rationale as claims 1-4, and 9-11.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yano (JP-2005265690-A) in view of Sanjay (US-20140214317-A1).

Regarding claim 5, Yano teaches an information processing apparatus (see Yano, Abstract, paragraph 1, regarding “an accuracy determination system, an accuracy determination device, and a server device that determine the accuracy of position coordinates calculated based on reception results of satellite signals transmitted from GPS satellites”, an example of an information processing apparatus) comprising: movement amount calculation unit for calculating a movement of an object based on positional information indicating a position of the object calculated by satellite positioning (see Yano, paragraphs 25, 73, and 100, regarding “a position displacement amount calculating means for calculating the displacement amount in the altitude direction per unit time of the (GPS) coordinates calculated by the calculating means”, an example of a movement amount calculation unit based on positional information calculated by satellite positioning, and “a moving amount (displacement amount) Δz in the altitude direction per unit time of the current position coordinate P calculated by the GPS receiver 11 is calculated (S410), and the difference δ is obtained”); comparison unit for comparing the movement calculated by the movement amount calculation unit with a predetermined threshold (see Yano, paragraphs 28 and 33 regarding “comparison determination unit determines that the difference between the movement amount calculated by the movement amount calculation unit and the displacement amount calculated by the displacement amount calculation unit is less than a predetermined threshold. It is preferable that the accuracy of the coordinates calculated by the calculation unit is determined to be high, and the accuracy of the coordinates calculated by the position calculation unit is determined to be low when the difference is equal to or greater than a threshold value. In this way, with a simple configuration, it is possible to determine the accuracy of coordinates based on the movement amount calculated by the movement amount calculation unit and the displacement amount calculated by the displacement amount calculation unit”);

However, Sanjay teaches a position calculating method and position calculating device (see Sanjay, Abstract, paragraphs 16-17, and 87-88 regarding weight setting method to determine (scoring) values) with a “technique of more accurately calculating a position using both measurement results of a satellite positioning unit and an inertial positioning unit”, whereby “a position calculating device (1), a first operational process of calculating at least a position of a moving object using the measurement result of an inertial positioning unit (2) disposed in the moving object is performed by a first operation processing unit (5). A second operational process of calculating the position of the moving object using the result of the first operational process and the measurement result of a satellite positioning unit (3) disposed in the moving object is performed by a second operation processing unit (7). An operational coefficient of the first operational process is adjusted using the result of the first operational process and the result of the second operational process by an operational coefficient adjusting unit (9)”, including a score acquisition unit for acquiring a score corresponding to the movement calculated by the movement amount calculation unit (see Sanjay, figures 1 and 5, paragraphs 38, 42-43, and 93-106, regarding second operating processing unit 7 performing the function of a score acquisition unit and second weight setting condition (scoring) table); and output unit for outputting the score acquired by the score acquisition unit (see Sanjay, figure 9, paragraphs 133-136, regarding display unit 30).


Regarding claim 6, modified Yano teaches an information processing apparatus according to claim 5, including wherein the output unit outputs a result of positioning using the positional information of the object based on the score acquired by the score acquisition unit (see Yano, paragraphs 73-74, and 88, regarding when “the accuracy of the GPS positioning result obtained in the comprehensive determination processing is the “low” level. Judge whether or not. If it is determined that the level of accuracy is the “low” level (Yes in S740), the process proceeds to S750 so that the vehicle position is not specified by GPS navigation (GPS navigation off), and various sensors are set. The vehicle position is specified by the estimated navigation used”, and therefore the output results may switch between GPS navigation and “estimated navigation using various sensors” based on the accuracy level of the GPS navigation as determined by the score acquisition unit, an example of an enhanced comparison unit).

Regarding claim 7, modified Yano teaches the information processing apparatus according claim 5, including further comprising weighting unit for assigning a (see Sanjay, figures 1 and 5, paragraphs 38, 42-43, and 93-106, regarding second operating processing unit 7 performing the function of a weighting unit, a component of a score acquisition unit, assigning weights to the conditions in order to tweak the scores for the various conditions).

Regarding claim 8, modified Yano teaches the information processing apparatus according to claim 7, including wherein the output unit outputs a result of positioning using the positional information of the object based on the score to which the weighting unit has assigned the weight (see Sanjay, figure 1, 5 and 9, paragraphs 38, 42-43, 93-106, 133-136, 140-147, regarding display unit 30 displaying output results based on the second operation result 58 (positional information based on the weighted score) .


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached form PTO-892.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is 408-918-7664. The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-                                                                                                                                                                                                       my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.



January 20, 2022    

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661